10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cr-00217-RSM Document 898 Filed 09/10/21 Page lofi
Case 2:18-cr-00217-RSM Document 892-1 Filed 09/08/21 Page 1 of 1

Honorable Judge Martinez

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, )
) NO. CR18-217RSM
Plaintiff, )
)
vs. ) =PROPOSEDI ORDER TO SEAL
) DEFENDANT GRIFFIN THOMPSON’S
GRIFFIN THOMPSON, ) SENTENCING MEMORANDUM
)
Defendant. )
)

 

This Court has considered Defendant Griffin Thompson’s Unopposed Motion to Seal
Defendant’s Sentencing Memorandum, this proposed form of Order, and the records and
pleadings already on file.

IT IS THEREFORE ORDERED that Defendant Griffin Thompson’s Unopposed
Motion to Seal Defendant’s Sentencing Memorandum is GRANTED and that Defendant

Griffin Thompson’s Sentencing Memorandum and appendices shall remain under seal.

DATED this / [ ? day of September, 202,

  

 

HONOROABLE RICARDO S. MARTINEZ
Chief United States District Codirt Judge

~fPROPOSED] ORDER TO SEAL MAZZONE LAW FIRM, PLLC

DEFENDANT GRIFFIN THOMPSON’S 3002 Colby Avenue, Ste 302
tt,
SENTENCING MEMORANDUM - 1 TI (425) 259-4989

Fax (425) 259-5994

 
